859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy Lee SMITH, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS, William Houchins, Defendants-Appellees.
No. 88-5304.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. McQUADE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Kentucky prisoner appeals the district court's judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.


4
In November 1969, Smith injured his hip while playing basketball with another inmate.  For several weeks he was treated at the prison hospital.  He later was transferred to an outside hospital where he learned he had tuberculin meningitis.  In 1987, Smith brought suit, seeking monetary relief, alleging that defendants' inadequate medical care caused the meningitis.  The district court granted defendants' motion for summary judgment finding the suit was time-barred by Kentucky's one-year statute of limitations.


5
Upon review, we conclude the district court properly dismissed the complaint.  Plaintiff's suit was filed well beyond the one-year statute of limitations contained in Ky.Rev.Stat. Sec. 413.140(1)(a).  Plaintiff's imprisonment did not toll the running of the limitations period.   See Higley v. Michigan Dep't of Corrections, 835 F.2d 623, 626-27 (6th Cir.1987).  Nor was plaintiff's physical condition so grievous as to toll the limitations period for seventeen years.  Consequently, the district court properly dismissed the complaint.


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation